          Case 5:19-cr-00905-DAE Document 35 Filed 01/21/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
 VS.                                                § CASE NUMBER: SA: 19:CR-00905-2-DAE
                                                    §
NANCY ALMAGUER                                      §


                        DEFENDANT'S MOTION FOR CONTINUANCE


 TO THE HONORABLE UNITED STATES JUDGE OF SAID COURT:
         Now comes NANCY ALMAGUER, Defendant, and files this Motion for Continuance and
 shows the Court as follows:
                                                  I.
        Defendant hired counsel on December 26, 2019. Defendant has been indicted for Healthcare
Kickbacks and conspiracy. Numerous documents, undercover video recordings, and Title III wire
interceptions have been received recently as discovery. More discovery is expected. Review of this
evidence will be lengthy and critical.
        Plea agreements are due January 24, 2020 and trial will begin February 10, 2010.
                                                  II.
        Defense counsel requests additional time to review the discovery in this case and explore all
possible defenses. Defendant requests a continuance of sixty (60) day (s) for both the plea
agreement due date and the trial setting.
                                                 III.
         This motion is not made for the purposes of delay, but that justice may be done.

                                              Respectfully submitted,

                                              JOEY CONTRERAS
                                              823 Hoefgen Ave.
                                              San Antonio, Texas 78210
                                              Telephone: (210) 212-9000
                                              Facsimile: (210) 212-9242


                                               /S/
                                              JOEY CONTRERAS
                                              State Bar No: 04712320
                                              ATTORNEY FOR DEFENDANT
         Case 5:19-cr-00905-DAE Document 35 Filed 01/21/20 Page 2 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing document has been

delivered to the United States Attorney for the Western District of Texas, San Antonio Division,

simultaneously with the filing of this request via the Clerk EFC filing system.




                                              /S/
                                             JOEY CONTRERAS
           Case 5:19-cr-00905-DAE Document 35 Filed 01/21/20 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                      §
                                              §
 VS.                                          § CASE NUMBER: SA: 19:CR-00905-2-DAE
                                              §
NANCY ALMAGUER                                §


             ORDER REGARDING DEFENDANT'S MOTION FOR CONTINUANCE



       BE IT REMEMBERED, that on this day came to be considered the above and foregoing

DEFENDANT'S MOTION FOR CONTINUANCE. After consideration of the same, it is the opinion

of the Court that this motion be:


                     ( ) GRANTED                    ( )   DENIED




 Signed on


                                         HON. DAVID A. EZRA
                                         UNITED STATES DISTRICT
                                         COURT JUDGE
